 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   TRACYE BENARD WASHINGTON,                              1:19-cv-00156-NONE-GSA-PC
12                   Plaintiff,                             ORDER DENYING PLAINTIFF’S
                                                            MOTIONS FOR RECONSIDERATION
13          vs.                                             (ECF Nos. 48, 49.)
14   HICKS, et al.,
15                  Defendants.
16

17

18   I.       BACKGROUND
19            Tracye Benard Washington (“Plaintiff”) is a state prisoner proceeding pro se with this
20   civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
21   Complaint filed on February 5, 2019, against defendants Sergeant David Hicks and Correctional
22   Officer Hipolito Rocha (“Defendants”) for use of excessive force in violation of the Eighth
23   Amendment. (ECF No. 1.)1
24            On May 13, 2021, the court issued an order granting Defendants’ motion to modify the
25   scheduling order extending the deadlines for discovery and the filing of dispositive motions for
26   all parties. (ECF No. 46.) On May 17, 2021, and May 19, 2021, Plaintiff filed oppositions to
27

28                     1
                         On June 22, 2020, the court issued an order dismissing all other claims and defendants from this
     action, based on Plaintiff’s failure to state a claim. (ECF No. 19.)

                                                              1
 1   Defendants’ request for extension of discovery and modification of the scheduling order, which
 2   the court construes as motions for reconsideration of the court’s order issued on May 13, 2021.
 3   (ECF Nos. 47, 48.)
 4   II.    MOTION FOR RECONSIDERATION
 5          Rule 60(b) allows the Court to relieve a party from an order for “(1) mistake,
 6   inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable
 7   diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)
 8   fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an
 9   opposing party; (4) the judgment is void; or (6) any other reason that justifies relief.” Fed. R.
10   Civ. P. 60(b). Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest
11   injustice and is to be utilized only where extraordinary circumstances . . .” exist. Harvest v.
12   Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted). The
13   moving party “must demonstrate both injury and circumstances beyond his control . . . .” Id.
14   (internal quotation marks and citation omitted). In seeking reconsideration of an order, Local
15   Rule 230(k) requires Plaintiff to show “what new or different facts or circumstances are claimed
16   to exist which did not exist or were not shown upon such prior motion, or what other grounds
17   exist for the motion.”
18          “A motion for reconsideration should not be granted, absent highly unusual
19   circumstances, unless the district court is presented with newly discovered evidence, committed
20   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,
21   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks
22   and citations omitted, and “[a] party seeking reconsideration must show more than a
23   disagreement with the Court’s decision, and recapitulation . . . ” of that which was already
24   considered by the Court in rendering its decision,” U.S. v. Westlands Water Dist., 134 F.Supp.2d
25   1111, 1131 (E.D. Cal. 2001). To succeed, a party must set forth facts or law of a strongly
26   convincing nature to induce the court to reverse its prior decision. See Kern-Tulare Water Dist.
27   v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and reversed in
28   part on other grounds, 828 F.2d 514 (9th Cir. 1987).

                                                    2
 1   III.      DISCUSSION
 2             Plaintiff requests reconsideration of the court’s order issued on May 13, 2021, in which
 3   the court granted Defendants’ motion to modify the scheduling order and extending the deadlines
 4   for discovery and the filing of dispositive motions, for all parties. Plaintiff argues that defense
 5   counsel has not appropriately participated in the discovery process.
 6             Plaintiff has not set forth facts or law of a strongly convincing nature to induce the court
 7   to reverse its prior decision. Therefore, Plaintiff’s motion for reconsideration shall be denied.
 8   IV.       CONCLUSION
 9             Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motions for reconsideration,
10   filed on May 17, 2021, and May 19, 2021, are DENIED.
11
     IT IS SO ORDERED.
12

13          Dated:   May 22, 2021                              /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
